Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pundsack on 05/27/2022.
The claims have been amended as follows:
In claim 8, in line 1 “comprising” has been replaced with -- wherein the pre-treating sludge comprises -- .
In claim 13, in line 4 “generally” has been deleted.


The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 19 are deemed to distinguish for reasons of record concerning specific maintained temperatures during anaerobic pretreatment of waste activated sludge prior to anaerobic digestion and duration of such pretreatment. The Amendments to claims 8 and 13 were for purposes of mitigating 35 U.S.C. 112 (b) issues regarding inconsistent terminology. Support for the amendment to claim 8 is found in the instant Specification at paragraph [0008], with the amendment to claim 13 for purposes of consistency with independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD’
05/27/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778